Citation Nr: 1642937	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1978 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board on his March 2011 VA Form 9.  However, in a subsequent communication received in August 2014, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2015).

The Board notes that the Veteran has perfected several other appeals.  These appeals have not yet been certified to the Board and a review of the electronic claims file reveals that the RO appears to still be developing these claims.  As such, they will not be addressed herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has provided copies of his disability benefits award letter from the Social Security Administration (SSA).  As he has claimed he is unable to work due to his claimed disabilities on appeal, it appears that these records may be relevant.  However, these records have not been associated with the claims file.  On remand, the AOJ must also attempt to obtain these records.

The Board also finds that new VA examinations and opinions are necessary for the claims on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Veteran has not been afforded such for his low back, neck, or headache claims, despite lay evidence of continuous symptoms and an inservice facial/nose injury.  Additionally, the VA psychiatric examiner failed to address the PTSD diagnoses of record and why they were inadequate in determining that the Veteran did not have PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  All appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran should be scheduled for appropriate VA examinations in order to determine the nature and etiology of his claimed low back, neck, headache, and psychiatric disabilities.  The claims folder must be made available to the examiners for review in connection with the examinations.  The examination reports must reflect that such a review was conducted.  

* With regard to the low back and neck claims, the examiner should opine whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed low back and neck disabilities, to include arthritis, began in or are related to service.  The examiner must consider the Veteran's complaints of continuous symptoms since service, as well as his documented inservice facial/nose injury.  

* With regard to the headache claim, the examiner should opine whether it is at least as likely as not (50 percent or greater) that the Veteran has a headache disorder that began in or is related to service.  The examiner must address the Veteran's documented inservice facial/nose injury.

* With regard to the psychiatric claim, the examiner should identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process.  The examiner must specifically address the multiple VA diagnoses of PTSD.  For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder was caused or aggravated by his active service.  The examiner should accept the Veteran's reports of inservice facial/nose injury during a riot as credible and should provide an opinion notwithstanding the Veteran's ability to work after service.

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




